   3:18-cv-03227-TLW-PJG           Date Filed 01/10/19      Entry Number 11       Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

Heidi Tolles,                               )
                                            )       C.A. No. 3:18-3227-TLW-PJG
                      Plaintiff,            )
                                            )
       v.                                   ) DEFENDANT UNIVERSITY OF SOUTH
                                            ) CAROLINA’S ANSWERS TO LOCAL
Corporate Solutions, LLC, and University of ) CIVIL RULE 26.03 INTERROGATORIES
South Carolina,                             )
                                            )
                      Defendants.           )
                                            )

        Defendant University of South Carolina (“University”) responds to the Court’s
interrogatories, pursuant to Local Civil Rule 26.03 DSC, as follows:

        (1)     A short statement of the facts of the case.

         RESPONSE: Plaintiff held a temporary appointment to a Research Grant Position with the
Daniel-Mickel Executive Education Center at the University. Although Defendants approved all of
Plaintiff’s requests for leave, Plaintiff now claims that Defendants somehow interfered with her
ability to take leave under the Family and Medical Leave Act (“FMLA”). Plaintiff also alleges that
Defendants retaliated against her for taking that leave. Defendants deny Plaintiff’s allegations.

        (2)     The names of fact witnesses likely to be called by the party and a brief summary
                of their expected testimony.

        RESPONSE: The University identifies the following fact witnesses:

Plaintiff.

Angie Brown, Director of Programs for Executive Development, is familiar with the facts and
circumstances related to this action. She is expected to testify about her knowledge of Plaintiff’s
employment and to deny the material allegations of Plaintiff’s Complaint.

Raymond Smith, Associate Dean of Executive Development, is familiar with the facts and
circumstances related to this action. He is expected to testify about his knowledge of Plaintiff’s
employment and to deny the material allegations of Plaintiff’s Complaint.

Tim Carroll, former Associate Dean of Executive Development, is familiar with the facts and
circumstances related to this action. He is expected to testify about his knowledge of Plaintiff’s
employment and to deny the material allegations of Plaintiff’s Complaint.
   3:18-cv-03227-TLW-PJG            Date Filed 01/10/19       Entry Number 11         Page 2 of 3




Peter Brews, Dean of the Darla Moore School of Business, is familiar with the facts and
circumstances related to this action. He is expected to testify about his knowledge of Plaintiff’s
employment and to deny the material allegations of Plaintiff’s Complaint.

Pam Young, Director of Human Resources for the Darla Moore School of Business, is familiar with
the facts and circumstances related to this action. She is expected to testify about her knowledge of
Plaintiff’s employment and the University’s policies and procedures. She will deny the material
allegations of Plaintiff’s Complaint.

       In addition to the above witnesses, the University reserves the right to identify additional
witnesses as discovery proceeds and to call any witnesses identified by Defendant Corporate
Solutions or by Plaintiff.

        (3)    The names and subject matter of expert witnesses (if no witnesses have been
identified, the subject matter and field of expertise should be given as to experts likely to be
offered).

         RESPONSE: The University has not yet determined whether it will call an expert witness
at the trial of this case. Should the University determine that it will call an expert witness, it will
promptly supplement the discovery responses to provide information about the witness(es).

      (4)    A summary of the claims or defenses with statutory and/or case citations
supporting the same.

       RESPONSE: Plaintiff’s claims against the University are barred by sovereign immunity.
See Coleman v. Ct. of Appeals of Md., 566 U.S. 30, 33 (2012); Stewart v. North Carolina, 393 F.3d
484, 488 (4th Cir. 2005). Moreover, there is no evidence that Defendants interfered with Plaintiff’s
FMLA rights or retaliated against her for exercising those rights. See 29 U.S.C. §§ 2601 et seq. and
supporting caselaw.

       (5)     Absent special instructions from the assigned judge, the parties shall propose
dates for the following deadlines listed in Local Civil Rule 16.02.

               i.      Exchange of Fed.R.Civ.P. 26(a)(2) expert disclosures.
               ii.     Completion of discovery.

       RESPONSE: The parties agree that the Conference and Scheduling Order filed December
7, 2018, requires modification as set forth in the proposed Amended Scheduling Order that is being
submitted to the Court.

      (6)    The parties shall inform the Court whether there are any special circumstances
which would affect the time frames applied in preparing the scheduling order.



                                                  2
   3:18-cv-03227-TLW-PJG          Date Filed 01/10/19       Entry Number 11      Page 3 of 3




       RESPONSE: Plaintiff’s counsel informed Defendants’ counsel during the Rule 26
conference that Plaintiff filed a charge of discrimination (“Charge”) alleging violations of the
Americans with Disabilities Act (“ADA”), and that she intends to amend the Complaint to add ADA
claims upon receipt of a right to sue notice. The time frames in the Scheduling Order could be
impacted due to the delay resulting from the administrative processing of Plaintiff’s ADA Charge.

      (7)    The parties shall provide any additional information requested in the Pre-
Scheduling Order (Local Civil Rule 16.01) or otherwise requested by the assigned judge.

       RESPONSE: Not applicable.


                                                   Respectfully submitted,

                                                   s/ R. Hayne Hodges
                                                   R. Hayne Hodges, III (FID # 9663)
                                                   GIGNILLIAT, SAVITZ & BETTIS, L.L.P.
                                                   900 Elmwood Avenue, Suite 100
                                                   Columbia, South Carolina 29201
                                                   Phone: (803) 799-9311
                                                   Fax: (803) 254-6951
January 10, 2019                                   hhodges@gsblaw.net

Columbia, South Carolina                           ATTORNEYS FOR DEFENDANT
                                                   UNIVERSITY OF SOUTH CAROLINA




                                               3
